IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANGELA LANE CASH,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3714

CYNTHIA HOLMES JENKINS
and CHARLES JENKINS,

     Appellees.
_____________________________/

Opinion filed July 25, 2014.

An appeal from the Circuit Court for Duval County.
Harvey L. Jay, III, Judge.

Dennis P. Dore and Jessica L. Lanifero of Kelley Kronenberg, Jacksonville, for
Appellant.

C. Rufus Pennington, III, and Brooke Eisenhut of C. Rufus Pennington, III, P.A.,
Jacksonville Beach, for Appellees.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.




                                       1